MEMORANDUM **
Appellant Juan Benito Castro appeals the district court’s order dismissing his case for failure to state a claim and file a new complaint. This court reviews the district court’s order de novo, and we affirm. See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996); Gibson v. United States, 781 F.2d 1334, 1337 (9th Cir.1986).
Our review of the record and appellant’s response to this court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.